                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

DERRICK SWEETING,                                Case No. 1:17-cv-727

      Plaintiff,
                                                 Dlott, J.
      vs                                         Bowman, M.J.

THOMAS SCHWEIGTZER, et al.,

      Defendants.


                                         ORDER

      Plaintiff, an inmate at the Lebanon Correctional Institution, brings this action

against defendants Thomas Schweitzer, Major Spurlock, Lt. Husbard, Lt. Couch, Lt.

Shankin, and Sgt. Mrs. Hilis. This matter is now before the Court on Plaintiff’s motion

for subpoena, motion for Rule 31 deposition and motion to appoint counsel. The

motions will be addressed in turn.

      A. Motion to Serve Rule 45 Subpoena and Motion for Rule 31 Deposition

      Plaintiff’s motions purportedly seek to subpoena and /or depose two non-party

LeCI prison officials. However as noted by Defendants, Fed. R. Civ. P. 31 does not require

a party to make a formal motion for a written deposition. Rather, Plaintiff is required to

complete Ohio Southern District Form AO88A and pay fees incurred under 18 U.S.C. §

1821. Notably, at this time, the Court nor Defendants will be expected to absorb the costs

associated with his proposed depositions. For these reasons, Plaintiff’s motions (Docs.

21, 25) are herein DENIED as MOOT.
       B. Motion to Appoint Counsel

       Plaintiff’s motion for the appointment of counsel will be denied based upon the

general principle that civil litigants have no constitutional right to the appointment of

counsel at government expense. See Anderson v. Sheppard, 856 F.2d 741 (6th Cir.

1988). Plaintiff’s complaint is legible and articulate and he has adequately represented

himself in this matter through the date of this decision. At this stage, Plaintiff has failed

to demonstrate the type of exceptional circumstances that would justify the rare

appointment of free counsel for a pro se civil litigant. Lavado v. Keohane, 992 F.2d 601,

605 606 (6th Cir. 1993). Accordingly, Plaintiff’s motion requesting counsel (Doc. 26) are

DENIED.



                                                  s/Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge




                                             2
